Battle, J.
The direction in the will of Ilobert Kincaid, that upon the death of his wife the land and negroes which he had given to her for life, should be sold and tne proceeds equally divided among I1Í3 seven named children, had the effect to convert the real estate into personalty, and in the events which have happened, the plaintiff J. "W\ Conly, is entitled to one share as the representative ot his first wife Patsey. Powell vs. Powell, 6 Ired. Eq. 50. Adams Eq. 150. Patsey had a vested interest in the property given to her mother for life, which "upon her death in the lifetime of her mother, belonged to her husband as her administrator.
This doctriuo is so well set1’id that if is niaiorci-sary to enter into-a farther discussion of it.